DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for DNA sequence sets SEQ ID#s 2-4 and 6-8 to be long enough to be stable at physiological conditions, does not reasonably provide enablement for other sequences or other nucleotides of RNA, LNA, PNA, or XNA.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The claims require strands long enough to be stable at physiological conditions or made from other nucleotides.
The specification only teach DNA SEQ ID#s 2-4 and 6-8.
The specification does not provide guidance on making the sequences or other nucleotides types.
Cassinelli et al. (Angew. Chem. Int. Ed. 2015, 54, 7795 –7798) teach “in most biological applications, DNA nanostructures are exposed to conditions that have adverse effects on Watson–Crick base pairing and can lead to the untimely dissociation of DNA double strands.” (page 7795, col 2, near top). 
Thus, with the unpredictability of the stability of base pairing and the lack of teaching in the specification, it would require undue experimentation to make the invention as claimed. 
Applicant argues Wands factors, that complexity of experimentation does not make it undue, lack of working examples not a reason, and proper analysis requires all the Wands factors. Applicant discusses nature of invention and skill in the art. And that the examiner stated that the used DNAs were long enough. 
Applicants arguments have been fully considered and not found persuasive.
The examiner did not say a certain length was enabled. The examiner pointed to sequences that were enabled. 
Applicant’s filing in of Wands factors is noted but applicant did not point out or demonstrate that any sequence can be used with the expectation of success. The genus of possible 12 or more length nucleic acids is very large and the art recognized unpredictability is not addressed. While complex experimentation does not make it undue experimentation, there is no teaching beyond the possibility screen more nucleic acids and not know if or when another will be found. The examiner does not need to go into detail for Wands factors but needs to point out the disclosed teaching versus the art known issues. In the science art, the level of skill is generally considered high as indicated by applicant. However, there is no evidence of record that indicates one of skill in the art is able to make more without undue experimentation. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12, and 13 are rejected under 35 U.S.C. 102a1 as being anticipated by Moser et al. (DNA nanostructures as multivalent carrier for peptides, 2016, from IDS) as evidenced by Memczak et al. (PLoS ONE 11(7): e0159074. From IDS).
Moser et al. for claims 1, 3, and 6-8, teach a nanostructure comprising DNA dendrimer of three each with influenza binding moiety PeB (Figure 1b and text above figure). 
For claim 2, the nanostructure of Moser et al. appears to be stable at physiological conditions as it is functional in tissue culture with live cells in the assay.
For claims 4, 5, and 9, Memczak et al. teach the sequence of PeB (in “SEQUENCES” section, same as claimed SEQ #1) that is an anti-HA peptide inhibitor of influenza (abstract) and that PeB a binding constant KD of 56.8 μM (page 11, second full paragraph). 
Moser et al. is silent on the structure of the dendrimer.
Moser et al. teach dsDNA with biologically active peptides (first paragraph and Figure 1B).
Moser et al. teach that it is a spatially-dependent multivalent display (para above Figures). 
Moser et al. teach the nanostructure comprise 3 DNAs and refers to it as a dendrimer.
In its basic meaning “dendrimer” refers to a branched structure.
Thus, it appears to be as claimed.
Where, as here, the Patent Office lacks the facilities to perform comparisons between the claimed material and prior art materials that reasonably appear to meet the claim limitations, the burden is properly shifted to applicant to distinguish the claimed product from the prior art product. See In re Best, Bolton, and Shaw, 195 USPQ 430 (CCPA 1977); Ex Parte Gray, 10 USPQ2nd 1922 (BPAI 1989).
Thus, Moser et al. anticipate the claimed invention. 
Applicant asserts for the 102 that Moser et al. do not anticipate the claimed invention in that it must teach each and every element, that it does not teach “moieties are each attached to a different branch of the scaffold, wherein each branch of the nucleic acid scaffold attached to the peptide moieties originates from the same branch point”, and concludes that the reference does not teach these claimed limitations.
Applicants arguments have been fully considered and not found persuasive.
It appears that applicant did not address the 102 rejection of claims 12 and 13 (only the 103 rejection in the 102/103 rejection).
Here, the reference does not literally recite “moieties are each attached to a different branch of the scaffold, wherein each branch of the nucleic acid scaffold attached to the peptide moieties originates from the same branch point”; however, the description of ds DNA with peptides attached (that bind influenza, using PeB), that it contains 3 DNAs, and that it is referred to as a dendrimer. Thus, it appears to be as claimed because of the features pointed out by the examiner. In this situation, the burden of proof to differentiate from the prior art that appears to be the same is shifted to applicant. See In re Best, Bolton, and Shaw noted above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-17 are rejected under 35 U.S.C. 102a1 as being anticipated or alternatively under 35 U.S.C. 103 as being unpatentable over Moser et al. (DNA nanostructures as multivalent carrier for peptides, 2016, from IDS).
Moser et al. is discussed above.
Moser et al. is silent on the recited intended uses or method.
One of ordinary skill in the art at the effective time of filing would have known that the scaffolds function like antibodies and antibodies are known in the art to be used for detecting diagnosing and treating. One of ordinary skill in the art at the effective time of filing would have known that antibodies neutralize or block infection can be used as treatments or as diagnostic agents or used in methods of detecting. One of ordinary skill in the art at the effective time of filing would have had the expectation of success in the making the product for the intended uses or to detect virus as the moiety used is shown to strongly bind influenza HA.
Thus, it would have been prima facie obvious at the effective time of filing to use the nanostructure of Moser et al. to make a product to treat or diagnose a viral infection or in a method of detecting. 
Applicant argues that the office bears the burden of establishing a prima facie case, that the references alone or in combination do not teach each and every element, that the spatial organization of branches is selected to provide optimum binding geometry, noting Figures 5A and 6A, and that the branches allow for cooperative binding, noting Figure 9. 
Applicants arguments have been fully considered and not found persuasive.
The limitations of claim 1 have been addressed above and the nanostructure of Moser et al. meet the limitations. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., optimized binding and cooperative binding and other interactions as shown in Figures 5A, 6A, and 9) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over by Moser et al. (DNA nanostructures as multivalent carrier for peptides, 2016, from IDS) as evidenced by Memczak et al. (PLoS ONE 11(7): e0159074. From IDS) as applied to claims 1-9 above, and further in view of Alhoot et al. (Int J Med Sci 2013, vol 10, pages 719-729, from IDS).
Moser et al. is discussed above.
Moser et al. is silent on Dengue virus.
Alhoot et al. teach that antiviral peptides to the domain III of Dengue 2E can interfere with binding and entry of virus into cells (abstract). Alhoot et al. also teach a peptide that is the same as SEQ#5 as claimed (Table 1, peptide DET4). 
One of ordinary skill in the art at the effective time of filing would have been motivated to make nanostructures with other binding moieties for use in the treatment or detection of other virus. One of ordinary skill in the art at the effective time of filing would have had the expectation of success in the making the product for Dengue because the peptide has been shown to be effective at reducing Dengue plaques (Figure 2). 
Thus, it would have been prima facie obvious at the effective time of filing to use the nanostructure of Moser et al. to make a nanostructure that binds to Dengue and use the peptide of Alhoot et al.
Applicant argues the 103 rejections together.
See the response above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 17, and 18 of copending Application No. 17604376 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a nanostructure comprising a nucleotide scaffold and at least two peptide moieties that bind to a molecule expressed on the surface of a virus and method to detect or diagnose. While the instant claims do not recite RSV, they include pneumoviridae (claim 7) and the specification provides examples that are drawn to RSV. The method of diagnosing is obvious over the method of detecting as both have similar method steps and diagnosing is a form of detecting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In reply to the rejection, applicant requests that the double patenting rejection be held in abeyance until allowable subject matter is indicated.  
Applicant’s request has been considered, but is denied.  According to 37 CFR 1.111, applicant is required to respond to every ground of rejection.  Only objections or requirements as to form not necessary to further consideration may be held in abeyance, not rejections.  With regard to overcoming all types of non-statutory double patenting, MPEP § 804.02 states that these rejections can be overcome by 1) amending the claims so that the rejection is no longer applicable, or 2) filing a terminal disclaimer.  
Applicant has done neither of these two remedies in the instant case.  Subsequent lack of attention to this matter may be treated as non-responsive.  

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/             Examiner, Art Unit 1648                                                                                                                                                                                           
/Shanon A. Foley/Primary Examiner, Art Unit 1648